This appeal is prosecuted from a conviction had in the superior court of Grady county, in which plaintiff in error was found guilty of unlawfully having possession of intoxicating liquors. It is a companion case with that of John A. Tucker v.State, 9 Okla. Cr. 555, 132 P. 689, and presents the identical question passed upon in that case. For the reasons given in the opinion in that case, the judgment of the lower court is reversed and a new trial awarded and the cause remanded to the county court of Grady county, as the successor to the superior court of Grady county in all matters therein theretofore pending.